DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1 to 9 and 16, in the reply filed on 10 November 2020 is acknowledged.
Claims 10 to 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10 November 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 4 to 5, 7 to 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (U.S. Patent No. 6,374,226) in view of Pulz et al. (U.S. Patent No. 8,924,215).
(Note: Independent claims 1, 4, 7, and 16 set forth similar limitations, but do so using different language.  That is, these independent claims all set forth “a conditional 
Concerning independent claims 1, 4, 7, and 16, Hunt et al. discloses a system, method, and computer product using speech recognition grammars, comprising:
“a grammar rule, the grammar rule written in a conditional grammar definition language, the rule being effective to control a grammar interpreter to interpret a transcription of a speech utterance, the grammar rule comprising an interpretation condition” – to achieve reasonable recognition accuracy and response time, current speech recognizers constrain what they listen for by using ‘recognition grammars’; one major type of grammars are rule grammars, which are known as command and control grammars or regular grammars; a rule grammar specifies a set of commands a user might say, e.g., a simple window control rule grammar might enable a user to speak an utterance ‘open a file’, ‘close the window’, and similar commands (column 1, lines 13 to 37); a speech controller module operates to dynamically enable one or more rules defined in a grammar (“a grammar rule”) loaded into the speech recognizer in response to detecting the occurrence of an associated enabling condition (“an interpretation condition”); the speech recognizer activates the specific enabled rules or grammars that are loaded into the speech recognizer in response to predetermined events; the speech controller module receives a recognition result (“a transcription of a speech utterance”) from the speech recognizer indicating that the speech recognizer has detected one or a are stored in table 80, which includes a number of entries 80a, 80b, 80c, etc., and each entry in table 80 includes a rule definition, and one or more enabling conditions; entry 80a includes a definition for rule1 together with enabling condition EC1, and entry 80b includes a definition for rule2 with enabling condition EC2 (“a conditional grammar definition language”); similarly, speech controller module 72b includes table 82, which includes a rule definition and an associated enabling condition or conditions; each table within the speech controller module may include an associated action or actions for each table entry, where the speech controller module may perform the action for a given table entry when a recognition result (“a transcription”) matches the rule in the table entry (column 5, lines 7 to 23: Figure 3); during operation, speech controller modules 72a and 72b load the recognition grammars they contain into speech recognizer 78 including the rules defined in tables 80 and 82; speech recognizer 78 maintains an ‘enabled’ or ‘not enabled’ status of each rule that reflects whether the condition or conditions that enable the rule are satisfied or not; speech controller module modifies the status of a rule in speech recognizer 78 to ‘enabled’, and will perform recognition only on those rules whose status is indicated as ‘enabled’ (column 5, lines 40 to 54: Figure 3); a parse tree is then passed to an ‘Expression’ object associated with the root rule of the reference tree; in an exemplary embodiment, Expressions encapsulate a rule and its associated enabling conditions and actions; a root Expression object interprets the words in the result (“to interpret a transcription”) to perform any actions associated with it, and passes sub-trees of the parse tree to Expression objects associated with each immediate child rule of the root rule (column 6, a determines which rule or rules within its grammar are matched by the text (column 6, lines 58 to 62: Figure 3); an illustrated grammar format for each rule is defined in a rule definition (“a grammar definition language”) (column 8, line 36 to column 9, line 5); implicitly, tokens or recognition results or text from a speech recognizer are “a transcription of a speech utterance”; generally, “a conditional grammar definition language” is met because there is a specific grammar format given for each rule, and each rule is defined by a condition.
Concerning independent claims 1, 4, 7, and 16, the only element not clearly disclosed by Hunt et al. is “the interpretation condition being dependent upon a specific identified characteristic of the speech utterance.”  Conceivably, Hunt et al. could be construed to meet this limitation if there is a broad construction of “a specific identified characteristics of the speech utterance”.  That is, if “a specific identified characteristic of the speech utterance” is triggered by content of the spoken text, e.g., a speaker says, “please open” or “please close”, and this matches <action> = please(open|close|delete) of a rule definition, then the rule is triggered.  However, Applicant’s Specification, ¶[76] - ¶[88], appears to disclose embodiments of ‘specific identified speech characteristics’ where a conditional rule determines if characteristics of a speech utterance indicate a child whose age is under 12, and a grammar rule is only valid if the age is over 12, or a grammar rule may depend upon an accent as a characteristic of the utterance so that ‘football’ spoken in a British accent assigns a higher weight to soccer than if the accent Hunt et al., this is taught by Pulz et al.  
Concerning independent claims 1, 4, 7, and 16, specifically, Pulz et al. teaches a system and method for recognition of speech with dialect grammars.  A method includes receiving speech from a user, perceiving at least one speech dialect in the received speech, and selecting at least one grammar from a plurality of optimized dialect grammars based on at least one score associated with the perceived speech dialect, and recognizing the received speech with the selected at least one grammar.  (Abstract)  A system can receive speech from a user.  The system selects at least one grammar from a plurality of optimized dialect grammars based on at least one score and the received at least one speech dialect.  The system then recognizes the received speech with the selected at least one grammar.  (Column 4, Lines 1 to 38: Figure 2)  If a person starts talking with a different accent, perhaps sliding into a childhood accent, the system can dynamically detect the changing dialect and select another one after crossing the threshold of certainty for the new dialect.  (Column 5, Lines 18 to 26: Figure 2)  A server selects one or more grammars from a database of optimized dialect grammars 314 that best correspond to the perceived speech dialect.  If a caller is from Italy, and is a non-native speaker of English, the server perceives an Italian speech dialect and selects an optimized dialect grammar for Italian.  (Column 5, Lines 36 to 43)  Here, “a specific identified characteristic of the speech utterance” is a speech dialect.  An objective is to provide an improved way to recognize speech based on dialect.  (Column 1, Lines 30 to 40)  It would have been obvious to one having ordinary skill in Hunt et al. so that an interpretation condition is dependent upon a specific identified characteristic of the speech utterance as a dialect taught by Pulz et al. for a purpose of improving speech recognition with optimized dialect grammars.

Concerning claims 2, 5, and 8, Hunt et al. discloses that speech recognizer 78 maintains an ‘enabled’ or ‘not enabled’ status of each rule that reflects whether the condition or conditions that enable the rule are satisfied or not; speech controller module modifies the status of a rule in speech recognizer 78 to ‘enabled’, and will perform recognition only on those rules whose status is indicated as ‘enabled’.  (Column 5, Lines 40 to 54: Figure 3)  Applicant’s Specification, ¶[55] - ¶[56], briefly describes a Boolean value as an output of a classifier indicating a gender of male or female, and ¶[10], ¶[67], and ¶[90], briefly uses the terminology of “Boolean enablement”.  Generally, one skilled in the art would understand the term “Boolean enablement” in this context as representing a data value for enablement of a condition being a binary value of ‘true’ or ‘false’.  Hunt et al.’s status of a rule as ‘enabled’ or ‘not enabled’, then, is equivalent to “Boolean enablement”.  Similarly, Pulz et al. teaches that a system scores received speech based on predefined parameters including pronunciation, vocabulary, and sentence structure, and perceives a speech dialect based on a dynamic or static threshold indicating a similarity to a speech dialect model.  (Column 4, Lines 10 to 15: Figure 2)  The system can select a dialect model based on a certainty threshold.  (Column 5, Lines 32 to 33)  Pulz et al., then, teaches that selection of a dialect grammar is classified as a value that is “Boolean”, where there is certainty about a dialect being i.e., Boolean value = ‘true’ if greater than a threshold, Boolean value = ‘false’ if less than a threshold.

Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (U.S. Patent No. 6,374,226) in view of Pulz et al. (U.S. Patent No. 8,924,215) as applied to claims 1, 4, and 7 above, and further in view of Maas et al. (U.S. Patent Publication 2010/0161333).
Hunt et al. omits the limitation of “wherein the interpretation condition determines a weighting that affects the computation of a likelihood score.”  However, Maas et al. teaches adaptive personal name grammars that improve speech recognition by limiting or weighting a score of potential addressable names based on meta-information relative to communication patterns, environmental considerations, or sociological/ professional hierarchy of a user to increase a likelihood of a positive match.  (Abstract)  Existing speech recognition software systems are not designed to recognize any possible utterance but are constrained by a grammar of recognizable words or phonetic patterns in order to provide reasonable response time and accuracy.  Grammars are commonly created utilizing existing text definition descriptions of Augmented Backus-Naur Form (ABNF), Grammar Syntax Language (GSL), and Speech Recognition Grammar Specification (SRGS).  Each of these grammar formats specify how recognition grammars are defined.  A common element between grammar definitions is that entries in the grammar may be assigned weights indicating the likelihood of the entry being spoken as an indicator to the speech recognition software to give more precedence or likelihood to certain words or phrases being returned as a result.  (¶[0002] - ¶[0003])  An Maas et al., then, teaches grammars that include “a weighting that affects the computation of a likelihood score”, where this weighting provides an “interpretation condition” so that some names are given higher weights when they are more likely to be spoken.  An objective is to improve name recognition based upon meta-information to increase a likelihood of a positive match.  (¶[0025])  It would have been obvious to one having ordinary skill in the art to provide a grammar having an interpretation condition determining a weighting that affects the computation of a likelihood score as taught by Maas et al. with speech recognition grammar rules of Hunt et al. for a purpose of improving name recognition based upon meta-information. 

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. 

Applicant traverses the rejection of claims 1 to 3 and 16 as being directed to non-statutory subject matter under 35 U.S.C. §101.  Applicant notes that these claims include preambular limitations of a non-transitory computer readable medium.  Applicant compares the current claims with the claims in Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014), and argues that the Court of Appeals for the Federal Circuit stated that the claims in that case were not directed to a non-transitory computer readable medium, and that “a device profile” was even broader than the claims in In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007) and MPEP §2106.  However, Applicant states that the current claims are grounded in “a non-transitory computer readable medium” and this distinguishes over a mere collection of information as given by MPEP §2106.03.  
Applicant’s argument appears to be persuasive as directed against the rejection under 35 U.S.C. §101, and the rejection is being withdrawn.  This argument would be consistent with the holding of the Court of Appeals for the Federal Circuit in In re Lowry, 32 F.3d 1579; 32 F.3d 1579 (Fed. Cir. 1994), which reversed a practice of rejecting claims directed to a data structure incorporated into a computer medium.  Lowry involved claims of a data structure incorporated into a computer memory.  Applicant’s independent claims 1 and 16 can be construed as directed to a statutory category of invention of a ‘manufacture’ because it is incorporated into a non-transitory computer readable medium.  Applicant’s claims then meet a patent subject matter eligibility test, 
Similarly, Applicant presents arguments traversing the rejection of claims 4 to 9 as being directed to “single means claims” under 35 U.S.C. §112(a).  Here, Applicant notes that the rejection does not cite these claims as expressly setting forth any “means” or “nonce words” requiring an invocation under 35 U.S.C. §112(f).  Moreover, Applicant points to what is construed as functional limitations that take the claims out of an interpretation under 35 U.S.C. §112(f).  
Applicant’s argument is persuasive, and this rejection is being withdrawn under 35 U.S.C. §112(a).  Here, Applicant’s argument is understood as alleging that the claim language is not intended to be construed under 35 U.S.C. §112(f).  Applicant is correct that there is no express invocation in the claim language of a terminological “step” or “means”, e.g., “a step for executing a grammar interpreter . . .”, which would create a 
Applicant does not amend any of the claims, but provides arguments traversing the rejection of the independent claims as being obvious under 35 U.S.C. §103 over Hunt et al. (U.S. Patent No. 6,374,226) in view of Pulz et al. (U.S. Patent No. 8,924,215).  Generally, Applicant’s argument is that the limitation of “the rule being effective to control a grammar interpreter to interpret a transcription of a speech utterance” is not taught by Hunt et al.  Applicant cites passages of Hunt et al. from the Office Action.  Applicant then alleges that when a rule is applied by Hunt et al., the speech is already interpreted as including the tokens, but that the rule referenced is not a rule used in interpreting speech because the speech is already interpreted when the rule is applied.  Applicant states that the cited passages are silent with respect to rules used to control an interpreter or used to control interpretation of a speech utterance.  Applicant believes that the passages assume that speech is already interpreted as an expression of performing an action mapped to that expression.  Similarly, Applicant says that rules are applied to speech that is already recognized, and whether or not an enabling condition is met does not affect how the speech is recognized as including expression or tokens.  Applicant characterizes Hunt et al. as providing grammar rules that are applied after the text is already interpreted from a speech utterance, but the 
Applicant’s argument is based on a semantic fallacy for the terminology of “interpreting”.  The best way to begin to answer this argument is to consider various definitions of the term “interpret”.  Dictionary.com provides a definition of “interpret” as ‘to give or provide a meaning of’, or ‘explain, explicate, elucidate’. (https://www.dictionary.com/browse/interpret)  The Cambridge Dictionary provides a definition of “interpretation” as ‘an explanation or opinion of what something means’.  A secondary definition of “interpretation” is given as ‘a particular way of performing a piece of music, etc.’  (https://dictionary.cambridge.org/us/dictionary/english/interpretation)  Merriam Webster defines “interpreting” as ‘to explain or tell the meaning of’, and “interpretation” as relating to “a particular adaptation or version of a work”.  (https://www.merriam-webster.com/dictionary/interpreting)  The term “interpret”, then, can be defined as relating to a ‘meaning’, and has a connotation of adapting a particular action from source material.  Applicant’s Specification, ¶[0005] and ¶[0021], reflects this association between the terms ‘interpretation’ and ‘meaning’.
The point is that there can a distinction in some circumstances between ‘recognizing’ words and determining a ‘meaning’ of those words in speech recognition.  Instead, Applicant is saying that ‘recognition’ and ‘interpretation’ are the same thing in Hunt et al.  Applicant’s claim language actually reflects this distinction because the limitation is “to interpret a transcription of a speech utterance”.  A transcription of a speech utterance is the words that are recognized by speech recognition.  However, the 
Applicant’s argument is not consistent with their own claim language and what is conventionally understood in the art of speech recognition for the term “to interpret”.  Applicant’s argument is that Hunt et al. has already interpreted a speech utterance because word tokens of an utterance are already recognized in a transcription.  But this characterization of Hunt et al. is incorrect because an ‘interpretation’ of an utterance is not the same as a ‘transcription’ of an utterance according to the claim language reciting “to interpret a transcription of a speech utterance”.  The claim language can be construed as requiring that firstly a ‘transcription’ is generated, and that secondly an ‘interpretation’ of the utterance is obtained from the ‘transcription’.  Subsequently, an ‘interpretation’ is turned into an action, so that an ‘interpretation’ resides between a ‘transcription’ and an action.  
This is actually expressly disclosed by Hunt et al., Column 4, Lines 4 to 31 and Figures 1 to 2:
speech controller module 15b, which may be used to process certain recognition results received from the speech recognizer 30 using both speech controller module A 15a and speech controller module B 15b. In this way, the links between the speech controller modules 15 enable processing of recognition results by the speech controller modules 15 in a way that reflects the reference structure of the corresponding program components 10. 
FIG. 2 shows an illustrative object-oriented embodiment of a program component and a speech controller module. Specifically, FIG. 2 shows a program component 50 which encapsulates data 58 and state 59, and which may be operated on using one or more methods, as shown by method invocations 55. A speech controller object 52 is further shown including result handler software 56. During operation of the embodiment shown in FIG. 2, recognition results 57 are passed from the speech recognizer 54 to the speech controller object 52. Recognition results 57, for example, consist of a Result object, as described below, and may include a transcript of speech believed by the speech recognizer 54 to match one or more rules within a recognition grammar associated with the speech controller object 52. In response to receiving the recognition results 57, the speech controller object 52 performs operations on the corresponding program component 50, for example, through method invocations 55.
 
Hunt et al., then, is shown to make a distinction between speech recognition results 57, which are a transcription of speech, and processing of speech recognition results 57 by speech controller modules 15a and 15b.  Figure 1 illustrates that speech recognizer 50 is a different element from controllers 15a and 15b, and Figure 2 illustrates that speech recognizer 54 produces speech recognition results 57, but that these speech recognition results still must be operated upon by speech controller object 52.  Even after words are recognized in a speech transcript, these words still must be matched to a format of a particular grammar to give the words ‘meaning’, and this ‘meaning’ corresponds to Applicant’s limitation of “to interpret a transcription”.  That is, Hunt et al. equivalently provides a controller to ‘interpret’ bare words produced as a transcript by 
	Specifically, Hunt et al. expressly discloses this at Column 6, Lines 45 to 52:
The parse tree is then passed to an "Expression" object associated with the root rule of the reference tree. In an exemplary embodiment, Expressions encapsulate a rule and its associated enabling conditions and actions. The root Expression object interprets the words in the result to perform any actions associated with it, and passes sub-trees of the parse tree to Expression objects associated with each immediate child rule of the root rule.

And Hunt et al., Column 7, Lines 49 to 56, states:

In these ways, the mechanism for interpreting words in the result text and converting them into actions is advantageously made local to the speech controller module, and thus may be customized for a specific program module object type. However, in one embodiment, one or more "tags" may be associated with a rule in an Expression, where such tags are easily convertible to computer-interpretable actions understood by the relevant program component.

Hunt et al., then, clearly draws a distinction between words in a recognition result and an interpretation of those words performed by a controller to convert them into actions, and expressly uses for this the terminology of “interpretation”.
Hunt et al. provides an ‘interpretation of a transcription of a speech utterance’ because a grammar still must be matched to speech recognition results to determine a meaning of the speech recognition results in a context of an action to be performed.  That is, Hunt et al. discloses a distinction between speech recognition results representing “a transcription” and a ‘meaning’ of words in the transcription representing an “interpretation” that matches a grammar in a context of an action to be performed as determined by a controller.  This ‘interpretation’ of a ‘meaning’ of ‘transcribed’ words is not necessarily straightforward given only a ‘transcript’ of the recognized words themselves at least because any given grammar may or may not be enabled at a given point in time.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).  See MPEP §2111.
	Applicant’s arguments are not persuasive as directed to the rejection of the independent claims as being obvious under 35 U.S.C. §103 over Hunt et al. (U.S. Pulz et al. (U.S. Patent No. 8,924,215).  There are no new grounds of rejection.  Accordingly, this rejection is properly FINAL.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Abu Zaki et al., Tickner et al., and Mathias et al. are prior art exemplifying a distinction that can be drawn between a transcription and an interpretation in speech recognition.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 1, 2021